Citation Nr: 0914228	
Decision Date: 04/16/09    Archive Date: 04/24/09	

DOCKET NO.  07-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the ears and toes.   

2.  Entitlement to service connection for claustrophobia.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Saint Louis, Missouri.  The claims involving cold 
injury will be decided herein, but the claim for service 
connection for claustrophobia must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the Veteran reports that he was exposed to cold 
weather during overseas service in Korea, and that he was 
informed by medical personnel that he had mild frostbite of 
the ears and toes during service, there is a complete absence 
of any objective evidence of frostbite at any time during 
service, and a complete absence of any objective evidence 
medical evidence showing chronicity of symptoms or any 
current disability of the ears or toes at present which is 
attributed to a cold injury during service.  


CONCLUSION OF LAW

Chronic residuals of cold injuries to the ears and toes were 
not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to assist them in collecting 
such evidence.  

The Veteran was provided formal VCAA notice in April 2005, 
prior to the issuance of the rating decision now on appeal 
from January 2006.  This notice informed of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The duty to notify is satisfied.  

Service treatment and personnel records were collected.  The 
RO assisted the Veteran in collecting private medical 
records.  All known available evidence has been collected for 
review and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the Veteran's claims for cold injuries, the 
Board considered referring this issue for a VA examination 
and request for opinion.  However, in the absence of any 
objective evidence of frostbite or cold injury during 
service, any objective evidence of continuity of any chronic 
symptoms attributable to cold injury following service 
separation, and any current medical evidence showing a 
current disability of either the ears or toes attributable to 
service cold injuries, there is no duty to refer for such VA 
examination.  38 U.S.C.A. § 5103A(d).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed his initial claim for service-
connected disability with VA in April 2005, at age 76, some 
52 years after he was separated from service.  In written 
statements, he has argued that during overseas service in 
Korea (documented as July 1951 to May 1952), he was provided 
treatment for a problem with administration of sulfa drugs to 
which he had an adverse allergic reaction.  He wrote that 
during this treatment, he mentioned that his toes and ears 
had been exposed to extreme cold, and that he was told by 
medical personnel that he had sustained a mild case of 
frostbite of the ears and toes.  A review of the Veteran's 
written statements does not indicate that he has ever 
reported experiencing any chronic disability attributable to 
this incident.  

The service medical records are entirely silent for any 
objective evidence of frostbite or other cold injury of the 
ears, toes or any other part of the body.  There are records 
from September 1951 indicating that the Veteran had an 
allergic reaction with a rash attributable to administration 
of sulfa drugs, but these records include no comment or 
documentation of any frostbite injury; either complaints, 
findings, treatment, or diagnosis.  The service treatment 
records contain no reference of any kind to cold injury.  The 
physical examination for separation from service in 
October 1952 clearly note that the head, face, neck, scalp, 
nose, ears, and feet were normal.  There were no complaints 
or findings with respect to cold injury.  There is no 
indication in the report of medical history completed by the 
Veteran himself at the time of this examination that he made 
any complaints with respect to cold injuries of the toes or 
ears.  

There is, following service separation, a complete absence of 
any objective medical or other evidence which in any way 
shows or suggests that the Veteran suffered cold injuries 
during service and, more importantly, no such evidence that 
he sought or required treatment for any chronic residuals of 
such cold injuries at any time following service separation.  
There are on file a considerable amount of private medical 
records commencing from around 1998 through present, and 
these records are also silent for any complaints, findings, 
treatment or diagnosis for residuals of cold injuries.  The 
Veteran was provided a VA audiometric examination of his 
hearing in January 2006, and there was no mention by the 
Veteran or findings on examination of any identifiable 
disability attributable to a cold injury of the ears.  

There is on file a March 2007 statement of a private doctor 
which simply reports that while hospitalized during service 
in Korea, the Veteran was diagnosed and treated for frostbite 
of his ears and feet, but it is a certainty that this 
information was simply a restatement by the doctor of what 
the Veteran told him.  There is no indication whatsoever that 
this doctor actually reviewed any objective evidence 
including the service treatment records or any records in the 
decades following service separation.  There is also no 
indication in this statement that this doctor found that the 
Veteran had chronic residual disability at present which was 
attributable to the Veteran's reported cold injuries during 
service.  Because this statement of a doctor is simply a 
restatement of what the Veteran told him, it has no probative 
value whatsoever.  

A clear preponderance of the evidence on file is against the 
Veteran's claim for service connection for cold injury of the 
ears and toes.  Although the Veteran has reported being 
informed by medical personnel in Korea that he sustained mild 
frostbite of the ears and toes during service, there is 
certainly no objective documentation of this fact in the 
service treatment records.  The physical examination for 
service separation noted the ears and toes to be entirely 
normal.  There is no objective medical evidence at any time 
following service separation documenting that the Veteran has 
any chronic disability attributable to a cold injury of the 
ears and/or toes during service.  There is no competent 
medical evidence diagnosing any actual disability or 
pathology at present which is attributable to cold injury 
during service.  While the Veteran may indeed have had a case 
of mild frostbite of the ears and/or toes during service, 
there is simply no evidence that this resulted in any chronic 
disability or ongoing symptoms at any time following service 
separation up until present.  


ORDER

Entitlement to service connection for cold injury of the ears 
and toes is denied.  


REMAND

In April 2005, the Veteran also filed a claim for service 
connection for claustrophobia attributable to incidents of 
service.  The service treatment records, service separation 
examination, post-service private and VA medical records do 
not objectively document an acquired psychiatric disorder or 
symptoms of claustrophobia at any time during or for decades 
after service separation.  

After the issuance of a Statement of the Case in October 2007 
and receipt of the Veteran's substantive appeal in 
November 2007, the case was forwarded to the Board.  
Thereafter, the Veteran submitted a written statement with 
attachments which included some cumulative argument and 
copies of records which were already on file.  One original 
statement from a clinical social worker dated in August 2008 
reported that she had been treating the Veteran for some 40 
days for an anxiety disorder.  Apparently based on the 
Veteran's own report, she attributed the origin of this 
disorder to an incident of the Veteran having difficulty 
getting out of a zipped sleeping bag during service in Korea.  
Additionally, the Veteran requested that records of his 
treatment with another doctor (MJE) be collected pursuant to 
an attached medical release form and collected and reviewed 
prior to the Board reviewing his appeal.  

Any pertinent evidence submitted by an appellant or 
representative which is accepted by the Board, as well as any 
such evidence referred to the Board by the RO, must be 
referred back to the RO for initial consideration and review, 
unless this procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit sought may be fully allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c) (2007).  The Veteran did 
not waive his right to have this additional evidence 
initially reviewed by the RO, so the Board is required to 
remand the appeal for such initial consideration by the RO in 
accordance with the governing regulation.  Additionally, the 
Veteran has specifically requested that medical evidence from 
Dr. MJE be collected pursuant to a completed medical release 
form, prior to Board review of his appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take action on the 
Veteran's recently submitted VA Form 21-
4142 medical release to collect all 
records of the Veteran's treatment with 
Dr. MJE of Leawood, Kansas.  
Additionally, the RO should provide the 
Veteran with a medical release form to 
also collect all records of the Veteran's 
treatment with a clinical social worker 
(KT) 4770 North Belleview, Gladstone, 
Missouri 46116.  All records obtained 
should be included in the claims folder.  
The RO should follow up to develop any 
additional evidence which might be 
indicated in any response to such VCAA 
notice.  All records obtained must be 
added to the claims folder.  

2.  If, in the RO's discretion, after 
completing the above development and 
review of the evidence obtained the RO 
finds it is warranted under VCAA, the 
Veteran should be referred for a VA 
psychiatric examination with claims 
folder review and request for opinions.  

3.  After completing the above 
development, the RO should again address 
the Veteran's claim.  If the decision is 
not to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


